Citation Nr: 0409896	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  03-27 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether the creation of an overpayment of nonservice-connected 
pension benefits in the amount of $1,648 was proper.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United 
States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from March 1942 to November 
1945.
In a March 2004 ruling, the Board of Veteran's Appeals (Board) 
granted a motion to advance this case on the Board's docket, due 
to the veteran's advanced age.  

The current overpayment was created when the veteran's pension was 
terminated effective January 1, 1999.  Although the veteran 
initially challenged the termination of his pension benefits, by 
filing a timely notice of disagreement, following the issuance of 
a Statement of the Case, explaining the basis for the termination, 
he indicated in his substantive appeal that he does "not disagree 
with the decision to terminate my non-service connected pension."  
In the absence of timely-filed substantive appeal, the Board lacks 
jurisdiction to review this issue, and will address it no further 
herein.


FINDINGS OF FACT

1.  From January 1999 to February 2000, the veteran was paid VA 
pension benefits as an income supplement to provide a subsistence 
living due to his status as a veteran of a period of war.  

2.  In June 1991, the RO determined that the veteran had excessive 
net worth from the period January 1999 to February 2000 which 
served as a bar to the receipt of pension benefits during that 
time.  

3.  From January 1999 through December 1999, the VA paid the 
veteran $116 per month in pension benefits.  The veteran was 
neither aware of nor caused the erroneous pension payments for 
this period; he complied with all income and expense-reporting 
requirements; the erroneous payment of $1392 during this period 
was due solely to VA error in failing to take into account the 
veteran's May 1999 income statement.  

4.  From January 2000 through February 2000, the VA paid the 
veteran $118 per month in pension benefits.  The veteran had not 
complied with all income and expense-reporting requirements and 
when he did comply later in 2000, it was clear that he was not 
entitled to pension benefits for the period; the overpayment of 
$236 during this period is a valid debt.  


CONCLUSIONS OF LAW

1.  The overpayment of pension benefits in the amount of $1,392 
was the result of an erroneous award based solely on VA 
administrative error.  Such overpayment was not properly created, 
and the related debt assessed against the veteran is not valid.  
38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. § 3.500 (2003).

1.  The overpayment of pension benefits in the amount of $236 was 
properly created, and the related debt assessed against the 
veteran is valid.  38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. § 
3.500 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that claims for waiver of debt owed 
to the VA are governed by the provisions of Chapter 53 of Title 38 
of the United States Code.  This statute contains its own specific 
notice provisions.  The provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 
2002) are relevant to a different chapter of title 38, and do not 
apply to this appeal.  See Barger v. Principi, 16 Vet. App. 132 
(2002).

The purpose of VA pension benefits is to provide a subsistence 
income for veterans of a period of war who are totally disabled 
and who are otherwise unable to maintain a basic, minimal income 
level.  Pension benefits are based upon total family income and 
the amount of pension benefits is adjusted based upon the number 
of dependents the veteran supports.  Recipients of pension income 
are required to report any changes in income, net worth, and 
number or status of their dependents in a timely fashion.  38 
U.S.C.A. §§ 1521, 1522.


History

The overpayment in this case arose during the period from January 
1999 to February 2000 when the veteran was paid pension benefits.  
The RO subsequently determined that the veteran's interest income 
and his overall net worth precluded the payment of any pension 
benefits during that time period, and took action to recapture the 
$1,648 in pension benefits which had been paid during that time 
period.  

The veteran contends that he should not have to pay the debt.  He 
asserts that because his pension benefits were being collected in 
payment of a previous debt to the government, he did not realize 
he was even receiving pension, as he did not personally receive 
any payments.  The veteran's representative notes that the veteran 
suffered a stroke in December 1998, a heart attack in January 
1999, and has suffered from presenile dementia for many years.

The veteran was initially granted VA pension benefits in 1978.  
Over the years, his income varied and pension benefits were 
reduced and then terminated entirely upon several occasions.  For 
example, when he began receiving Social Security payments, his 
pension benefits were terminated due to excess income, and then 
reinstated when he submitted evidence showing increased medical 
expenses which offset his income.  When he sold his home in 1990, 
his pension benefits were terminated due to excess net worth, but 
then reinstated when he reapplied in 1992 and reported a much 
smaller net worth.  Throughout, however, he complied with VA 
requirements that he report his income and expenses every year and 
when the information was requested by the VA.

In September 1996, as a pension recipient, the veteran reported 
that a parcel of property which he owned in conjunction with other 
family members had been sold.  The veteran phoned the RO with the 
information in September; at that time, he stated that he may use 
the funds to purchase a home.  In October 1996, the veteran's 
nephew submitted a written statement on his behalf indicating that 
the veteran's share of the proceeds from the sale of the property 
was $87,584, with an estimated tax liability of $12,278.  The net 
proceeds of approximately $75,000 were to be placed in an interest 
bearing bank account.

The veteran submitted a routine pension eligibility verification 
report in January 1997.  On the form he again reported that his 
income had changed because he had sold property and placed the 
proceeds in a bank account.  He disclosed that he had received 
$1,396 in interest payments between January 1996 and January 1997.  
In a February 1997 letter, the RO informed the veteran that his 
disability pension award had been reduced, in part because of his 
increased interest income and in part because of decreased medical 
expenses projected for the upcoming year.  

In April 1998, the RO determined that the veteran's pension rate 
was too high, based upon his interest income and his medical 
expenses as reported in a February 1998 income verification report 
and declared an overpayment.  The veteran, with assistance from 
his nephew, requested a waiver, which was denied in a July 1998 
decision.  At that point, the RO began applying the veteran's 
monthly pension payment directly toward his debt.  Thus, the 
veteran did not receive a monthly payment, but his pension benefit 
was being used to repay the government for the previous 
overpayment.  A letter from the VA Debt Management Center in St. 
Paul, Minnesota, dated July 2000 shows that the debt was fully 
repaid that month.  

In the meantime, the RO mailed the veteran a routine pension 
eligibility income verification report in January 1999.  The 
veteran completed and returned the report in May 1999, along with 
a note apologizing for returning it late  In the note, he 
explained that he had spent seven months in Tampa trying to 
comfort an ex-wife who was dying of cancer, and that additionally 
he had had a heart attack, followed by the implantation of a 
pacemaker.  While the income verification form itself does not 
bear a mail receipt stamp, it is sandwiched between the apology 
letter and a medical expense report form, both bearing a date 
stamp indicating receipt by the VA RO on May 17, 1999.  On the 
form, the veteran reported receiving $375 a month in Social 
Security payments, and estimated that he would receive 
approximately $4,000 in interest and dividend payments during 
1999.  He stated he had approximately $100,000 in the bank.  He 
reported that he had paid $2,325 in medical expenses during 1998, 
but left blank the space for estimated medical expenses during 
1999.

A June 1999 notice to the veteran indicated that based on his 
recent pension eligibility income verification report, he was 
entitled to pension benefits in the amount of $116 per month from 
January 1, 1999.  

An October 2000 status report shows that the RO placed the 
veteran's pension account "in suspense" effective as of in March 
2000 on account of the veteran's failure to return the income 
verification form which he had been furnished in January 1999.  In 
the same month, the RO sent the veteran the following letter:  

Because we have not received the income statement we sent to you 
recently, we stopped your payments effective January 1, 1999.  We 
can make no further payments until we receive your report of 
income.  If we receive the income report within 2 years of the 
termination date shown above, we may resume payments from that 
date if you remain entitled.

Also in October 2000, the RO notified the veteran of the amount of 
the overpayment created, $1,648.  In this letter, he was informed 
that he could request a waiver of the debt, and provided with 
detailed instructions regarding a waiver.  The veteran responded 
with a request for clarification as to the creation of the 
overpayment.  In this October 2000 request, the veteran noted that 
he had not been receiving a check for the past year and did not 
understand why he was supposed to report his income in that 
situation.  He also noted that he had received the statement from 
the Debt Management Center indicating that his previous debt had 
been paid in full.

In November 2000, the veteran submitted another income 
verification form, along with the explanation that he had had a 
stroke in December 1998 and a heart attack in January 1999 that 
"slowed me down", as well as other health problems.  He reported 
receiving $339 a month in Social Security benefits and 
approximately $654 per month in interest and dividend income.  He 
stated he had more than $143,000 in the bank and in certificates 
of deposit as of December 2000.  He reported medical expenses of 
$117 monthly.

The RO determined in June 2001 that the veteran was no longer 
eligible for VA pension benefits due to excessive net worth.  In 
reaching this determination, the RO decided that part of the 
veteran's liquid assets should be used for his living expenses.  
The RO then provided the veteran with a Statement of the Case in 
August 2003, explaining the termination of his pension benefits, 
effective in January 1999 and propriety of the creation of the 
$1,648 overpayment.  The veteran perfected a timely substantive 
appeal.

Analysis

If a debt were created solely because of VA administrative error, 
the effective date of the reduction of benefits would be the date 
of the last payment based on this error; consequently, there would 
be no overpayment charged to the veteran for the portion of the 
overpayment attributable to administrative error.  38 U.S.C.A. § 
5112(b)(10); 38 C.F.R. § 3.500(b); Jordan v. Brown, 10 Vet. App. 
171, 175 (1997).  

In this case, the RO's error was in ignoring the veteran's May 
1999 income verification statement.  It is true that the veteran 
did not return the completed form in a prompt fashion, but he 
provided reasonable explanations in his accompanying note:  that 
he had been away from home, that he had been drained by his former 
wife's illness, and that he had suffered a heart attack.  However, 
the RO processed the form and determined in June 1999 that the 
veteran was entitled to a $116 pension benefit from January 1, 
1999.  Approximately a year and a half later in October 2000, it 
retroactively terminated his pension, effective in January 1999, 
explaining that the 1999 form had not been submitted.  Even after 
the veteran provided new, updated income information in November 
2000, the RO did not acknowledge the May 1999 form.  The Statement 
of the Case makes no reference to the May 1999 form, and none of 
the notice letters provided to the veteran in connection with this 
debt contain reference to the May 1999 form.  

Whether the RO's actions in erroneously paying pension benefits to 
the veteran constitutes sole administrative error depends upon 
whether the veteran knew, or should have known, that the payments 
were erroneous.  Where an erroneous award is based on an act of 
commission or omission by a payee or with the payee's knowledge, 
the effective date of the discontinuance of the erroneous payment 
is the date the award became erroneous.  38 U.S.C.A. § 5112(b)(9); 
38 C.F.R. § 3.500(b); Jordan, 174.  Thus, if the veteran was aware 
of or caused the erroneous payment, the retroactive reduction in 
his pension benefits would be correct, and the overpayment valid.  

In sum, the stated basis for the creation of this overpayment in 
the amount of $1,392 is that the veteran failed to provide income 
information in 1999, and that because of his failure to comply 
with the requirement that he provide income information, the RO 
continued to pay pension benefits to the veteran at a rate which 
they determined twenty-two months subsequently, that he was not 
entitled to receive.  Review of the claims file shows, however, 
that the veteran did provide the required information, that it was 
received by the RO in May 1999, and that it used this form to 
award benefits for the year of 1999.  The determination now that 
the form was not submitted or that it should not have been a basis 
for the grant of pension benefits of $116 a month for 1999 is 
solely the fault of the RO.

The Board therefore holds that the creation of the overpayment in 
the amount of $1,392 was the result of sole administrative error 
on the part of the VA, and that portion of the debt is therefore 
invalid.  To this extent, the appeal is granted.

It follows that the payments for January and February 2000 were 
not warranted and that the overpayment for this period is a valid 
debt owed by the veteran.  He did not file his income verification 
statement until later in the year and it did not show entitlement 
to any pension payments.  The $236 paid to the veteran during this 
period was not due him and it created an overpayment.  There was 
no error on the part of VA in the creation of this overpayment and 
the debt is valid.  



ORDER

An assessed compensation overpayment debt of $1,392 was not 
properly created, and the veteran does not owe this assessed debt.  
To this extent, the appeal is granted.

An assessed compensation overpayment debt of $236 was properly 
created, and the veteran does owe this assessed debt.  To this 
extent, the appeal is denied.  




	                        
____________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



